Citation Nr: 0124289	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a urinary tract 
infection.

2.  Entitlement to service connection for a kidney disorder 
with back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  This appeal has subsequently been 
transferred to the Detroit, Michigan VARO.


REMAND

Under newly enacted laws and regulations, the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claims.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes securing VA medical records to which a 
reference has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In this case, the RO has not, to date, afforded the veteran a 
VA examination in conjunction with his claims.  Such an 
examination would be helpful in ascertaining the nature, 
extent, and etiology of his claimed urinary tract infection 
and kidney disease, if present.  Moreover, the Board is aware 
that the veteran has reported treatment for urinary problems 
at the Louisville, Kentucky VA Medical Center (VAMC) from the 
mid-1980's.  However, it does not appear from the claims file 
that the RO has made a request to this facility for medical 
records to date, and the only records from this facility 
currently included in the claims file, apparently submitted 
by the veteran, are dated from 1990.  As such, further 
efforts by the RO to obtain medical records from the 
Louisville VAMC would be helpful.  The Board does observe 
that the RO has made repeated and only partially successful 
efforts to obtain records from the VA medical centers in 
Waco; Dallas, Texas; Temple, Texas; Saginaw, Michigan; and 
Battle Creek, Michigan.  No further efforts to obtain records 
from those facilities appear warranted at the present time.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Louisville 
VAMC and request all records of medical 
treatment dated since his discharge from 
service in March 1978.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.

2.  Then, the RO should afford the 
veteran a medical  examination by an 
appropriate specialist to determine the 
etiology, nature, and extent of his 
urinary tract infection and kidney 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for each 
disorder shown upon examination that 
corresponds to the veteran's claimed 
disabilities. For each such diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that such 
disorder, if present, is related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for a urinary tract 
infection and a kidney disorder, with 
back pain.  Full consideration should be 
given to the provisions of 38 U.S.C.A. 
§§ 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


